Citation Nr: 1030511	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  04-28 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to October 
1983, to include service in Korea from July 1982 to October 1983.  

By its decision of May 21, 2009, the Board of Veterans' Appeals 
(Board) denied entitlement of the Veteran to service connection 
for PTSD.  An appeal followed to the United States Court of 
Appeals for Veterans Claims (Court) and the parties to that 
appeal then jointly moved the Court to vacate the Board's 
decision of May 2009 and remand the matter to the Board.  The 
basis of such motion was the Board's failure to develop fully the 
record, and, in particular, to assist the Veteran in verifying 
his claimed PTSD stressor(s).  By its order, dated in May 2010, 
the Court granted the parties' motion and the case has since been 
returned to the Board for further review.

The appeal is REMANDED to the RO via the VA's Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the Court's order and the parties' joint motion as 
incorporated therein, further actions are needed by VA in order 
to assist the Veteran in verifying his claimed inservice 
stressor(s) involving "hearing North Koreans at night, hearing 
gunfire at night, and infiltrations of North Koreans in the fence 
line," leading to the onset of his PTSD.  Specific use of 
secondary sources, including but not limited to, a search of unit 
records, morning reports, unit diary records, and incident 
reports, was noted to be necessary.  In addition, a complete set 
of all service personnel records was noted to be needed.  In 
order to give the Veteran every reasonable consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is required.  

In addition, it is noted that the Veteran's representative in 
July 2010 submitted directly to the Board additional documentary 
evidence consisting in part of a 1983 Annual History Report, 
without a waiver for its initial consideration by the RO.  Remand 
to permit the RO to consider such evidence initially is required.  

Notice is also taken that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required inservice stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that 
the veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual 
or threatened death or serious injury, or a threat 
to the physical integrity of the veteran or others, 
such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance 
involved a psychological or psycho-physiological 
state of fear, helplessness, or horror. 


See 75 Fed. Reg. 39843 (July 13, 2010).  

The RO has not to date been afforded the opportunity to 
adjudicate this matter under the recently finalized regulatory 
change, and remand is required to permit the RO to consider its 
impact.  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake any further action that may 
be necessary to comply with notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), including notice to 
the Veteran of what information and 
evidence are still needed to substantiate 
his claim for service connection for PTSD, 
with specific citation to the recent change 
to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 
39843 (July 13, 2010).  

2.  Obtain a complete set of the Veteran's 
service personnel records for inclusion in 
his VA claims folder.  

3.  Ask the Veteran and his service 
representative for any additional 
information regarding each of his claimed 
inservice stressors leading to PTSD.  The 
Veteran is asked to provide as much 
specificity as possible.

4.  Undertake whatever actions are 
necessary to verify the occurrence of the 
Veteran's claimed stressors, including but 
not limited to the Veteran's hearing North 
Koreans at night, hearing gunfire at night, 
and infiltrations of North Koreans in the 
fence line.  These verification efforts 
should be undertaken through contact with 
the National Personnel Records Center, 
National Archives and Records 
Administration, the applicable service 
department, and U.S. Army and Joint 
Services Records Research Center (USAJSRRC) 
and use of all relevant secondary sources, 
as well as a search of unit records, 
morning reports, unit diary records, and 
incident reports.  

5.  Schedule the Veteran a VA psychiatric 
or psychological examination to determine 
if any claimed stressor is adequate to 
support a diagnosis of PTSD and whether the 
Veteran's symptoms are related to any such 
stressor.  The VA examiner should undertake 
a review of the Veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation and 
any tests deemed as necessary.

The examiner should then offer an opinion 
addressing the following question, 
providing a complete rationale for any 
opinion offered:

Does the Veteran meet the diagnostic 
criteria for PTSD, and, if so, is it at 
least as likely as not (50 percent or 
greater degree of probability) that any 
alleged stressor is  adequate to support a 
diagnosis of PTSD and that the veteran's 
symptoms are related to that claimed 
stressor?  

The examiner is also asked to address the 
question of whether or not the Veteran's 
stressor(s) that led to PTSD (if PTSD is 
diagnosed) are related to the Veteran's 
fear of hostile military or terrorist 
activity.

A complete rationale for any opinion 
offered should be provided.

6.  Lastly, readjudicate the claim on 
appeal on the basis of all pertinent 
evidence and all governing law and 
regulations, including the recent changes 
to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 
39843 (July 13, 2010).  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of the 
claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


